Citation Nr: 0803853	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-39 071A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from August 24, 1964 to February 17, 1965, and on inactive 
duty for training (INACDUTRA) during the period from March 
1964 to April 1966 with the Army National Guard.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 2003 rating decision issued by the 
Baltimore, Maryland RO (Baltimore RO), which denied service 
connection for lumbar strain and sprain.  In December 2005, 
the appeal was transferred to the Pittsburgh, Pennsylvania RO 
(Pittsburgh RO) because the appellant had moved to 
Pennsylvania.  

Initially, in a June 2004 VA Form 9, which the Baltimore RO 
construed as a notice of disagreement (NOD) with the August 
2003 rating decision, the appellant indicated that he desired 
a hearing before the Board at the RO (that is, a Travel Board 
hearing).  Subsequently, a December 2005 VA Form 119, which 
the Baltimore RO construed as a substantive appeal, reflects 
that the appellant wanted an RO hearing in Pittsburgh.  In 
July 2006 and September 2006, he was scheduled for RO 
hearings, but the appellant failed to appear and asked that 
these hearings be rescheduled for various reasons.  In 
January 2007, the appellant again failed to appear for 
another RO hearing.  The hearing notice was not returned as 
undeliverable, and no further communication was received from 
the appellant regarding the hearing request or his failure to 
appear.  Thus, the hearing request is deemed withdrawn.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

The appellant asserts that he has a lumbar spine disability 
as a result of his Army National Guard service.  He claims 
that, after he failed to pass an enlistment physical, in 
February 1964, due to a birth defect in the lower spine, the 
draft board sent him for another physical in Pittsburgh and 
they "passed" him.  He also contends that, after serving 
about two years with the West Virginia National Guard, his 
back gave out and he landed on the ground while loading a 
deuce and one half truck with some heavy material, and that 
he has been receiving treatment since this happened from Dr. 
J. S. in Glassport, Pennsylvania.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2007).

Specific to the appellant's Army National Guard service, the 
applicable legal authority permits service connection only 
for a disability resulting from a disease or injury incurred 
in or aggravated coincident with ACDUTRA, or for disability 
resulting from injury during INACDUTRA.  See 38 U.S.C.A. § 
101(22), (23), (24) (West 2002 & Supp. 2007); 38 C.F.R. § 3.6 
(2007).  Medical evidence is required to prove the existence 
of a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to 
substantiate service incurrence.

The Board also notes that every person employed in the active 
military, naval, or air service shall be taken to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. §§ 1111, 1137 (West 2002 & Supp. 2007).  

The term veteran means "a person who served in the active 
military, naval, or air service," and who was discharged or 
released under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.1(d) (2007).  The term "active military, naval, or air 
service" includes active duty, any period of ACDUTRA during 
which an individual was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 
2007).  Thus, an individual who has served only on ACDUTRA 
and INACDUTRA must establish a service-connected disability 
in order to achieve status as a veteran, or person who served 
in the active military, naval, or air service.  See Paulson 
v. Brown, 7 Vet. App. 466, 470 (1995).

In July 2003, the VA General Counsel issued a precedent 
opinion holding that to rebut the presumption of soundness in 
38 U.S.C.A. § 1111, VA must show, by clear and unmistakable 
evidence, that (1) the disease or injury existed prior to 
service and (2) that the disease or injury was not aggravated 
by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  See also 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Initially, the Board points out that only selected service 
personnel and service treatment records appear to have been 
associated with the claims file.  In this regard, the Board 
notes that, on the appellant's March 1964 enlistment 
examination report for the West Virginia National Guard 
performed in Morgantown, the clinical findings for his spine 
were noted to be normal.  However, in the medical history 
portion of that examination report, the examiner wrote that 
the appellant had reported pain in his lower back about 8 
months ago and that he had worn a back brace until 4 months 
ago and had since seen an orthopedic surgeon, who felt it was 
a muscular strain in his back.  This examiner also noted a 
history of hypertension approximately one month ago and the 
appellant stating that he was frightened at that time.  On a 
January 1965 release from ACDUTRA examination report, the 
clinical findings for his spine were noted to be normal and 
the appellant had not indicated that he had worn a back 
brace.  However, the appellant claims that he injured his 
back in March 1966.  An NGB Form 22 reflects that the 
appellant was discharged due to physical disability in April 
1966, but does not identify what the physical disability was 
and the record does not contain a copy of the medical review 
board's findings or any medical evaluations performed in 
support of their findings.  

On remand, the RO should make another attempt to obtain any 
missing service treatment records and a copy of the 
appellant's Official Military Personnel File (OMPF) and/or 
Military Personnel Record Jacket (MPRJ) to ascertain his 
dates of INACDUTRA and whether there may be a determination 
that the appellant suffered an injury or aggravation of a 
pre-existing back disorder or a line of duty injury during 
his National Guard service, and the physical disability which 
led to his discharge from service.  Generally, the OMPF/MPRJ 
contains copies of any physical profiles and medical board 
proceedings. 

In denying the claim for a lumbar spine disability, the 
Baltimore RO, in part, concluded that the appellant's lumbar 
sprain and strain was not occurred in nor caused by service 
and continuity of treatment from the time of discharge from 
ACDUTRA had not been shown.  However, the appellant maintains 
that he has had continuing treatment since 1966 from Dr. J. 
S., who submitted a copy of a private lumbar spine x-ray 
report performed in December 2002.  Moreover, although the 
appellant was afforded a VA examination in October 2002, that 
examiner did not review the claims file nor provide an 
opinion regarding the origin of the appellant's diagnosed 
lumbar strain and sprain, to include whether these conditions 
pre-existed service and were aggravated by service.  Given 
the appellant's reported history of having back pain since 
1964, a claimed injury while on INACDUTRA in 1966 and 
continuing treatment since then, an October 2002 diagnosis of 
lumbar sprain and strain, and December 2002 lumbar spine x-
rays showing severe disc space narrowing and osteophyte 
formation at L4-L5 and L5-S1, the Board finds that a medical 
opinion is needed to resolve the appellant's claim for 
service connection.   See 38 U.S.C.A. § 5103A (West 2002).  
In order to avoid any prejudice to the appellant, the claims 
file should be returned to the October 2002 VA examiner, if 
available, to address the alternative theories of in-service 
incurrence and aggravation of a pre-existing disability (to 
include applicability, and rebuttal, of the presumption of 
soundness) raised by the record.
 
Moreover, the Board acknowledges that the RO attempted to 
obtain medical records from Dr. J. S. in Glassport, 
Pennsylvania relating to treatment of the appellant since 
1966.  As noted above, the only record received was a copy of 
a December 2002 x-ray report.  When VA is put on notice of 
the existence of private medical records, VA must attempt to 
obtain those records before proceeding with the appeal.  See 
Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  On remand, another 
request for records should be made and such request should 
indicate that the records being sought are for the purpose of 
ascertaining whether the appellant has been receiving 
treatment for back pain and/or a lumbar spine disability 
since 1966.  

The actions identified herein are consistent with the duties 
to notify and assist imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002); 38 C.F.R. § 3.159 (2007).  However, identification of 
specific actions requested on remand does not relieve the VA 
of the responsibility to ensure full VCAA compliance.  Hence, 
in addition to the actions requested above, the VA should 
also undertake any other development (to include an 
examination) or notification action deemed warranted by the 
VCAA prior to readjudicating the claim on appeal.  The VA's 
readjudication of the claim on appeal should include 
consideration of all evidence added to the record since the 
RO's last adjudication of the claim.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following actions:

1.  Make another attempt to obtain copies 
of the appellant's service treatment 
records and Official Military Personnel 
File (OMPF) and/or Military Personnel 
Record Jacket (MPRJ) to ascertain his 
dates of INACDUTRA and whether there may 
be a determination that the appellant 
suffered an injury or aggravation of a 
pre-existing back disorder or a line of 
duty injury during his National Guard 
service and the physical disability which 
led to his discharge from service.  

In doing so, the RO should contact the 
AR-PERSCOM, the National Personnel 
Records Center (NPRC), Adjutant General 
of West Virginia, and the Department of 
the Army.  

If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.  In 
contacting any records custodian (AR-
PERSCOM, the service department, the 
Adjutant General, or NPRC), the RO should 
submit copies of the appellant's DD Form 
214 and NGB Form 22.  Copies of all 
materials obtained should be associated 
with the file.

2.  Send to the appellant a letter 
requesting that he provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain 
any additional evidence pertinent to 
the claim on appeal that is not 
currently of record.  The VA should 
invite the appellant to submit all 
pertinent evidence in his possession, 
and explain the type of evidence that 
is his ultimate responsibility to 
submit.  The VA specifically should 
request that the appellant provide 
authorization to enable VA to obtain 
records from Dr. Julius Slafka in 
Glassport, PA, relating to continuing 
treatment for back pain and/or a lumbar 
spine disability from 1966 to the 
present.

3.  If the appellant responds, assist him 
in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the VA should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

4. After the above actions have been 
completed, the veteran's claim should 
again be considered. If deemed necessary 
under 38 C.F.R. § 3.159(c)(4), the entire 
claims file, to include a complete copy 
of this REMAND, available to an 
appropriate specialist to ascertain the 
etiology of the appellant's current 
lumbar spine disability(ies).  

The examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or more 
probability) that any lumbar spine 
disability: (1) is the result of disease 
or injury incurred or aggravated during 
the appellant's ACDUTRA or INACDUTRA in 
the National Guard (from March 2, 1964 to 
April 7, 1966), or (2) was due to some 
other reason.  

In rendering the requested opinion, the 
examiner should specifically address: (a) 
whether any lumbar spine disability 
clearly and unmistakably preexisted the 
appellant's entrance into the National 
Guard; if so, (b) whether any such 
disability increased in severity in 
service; and, if so, (c) whether such 
increase in severity represented the 
natural progression of the condition, or 
was beyond the natural progress of the 
condition (representing a permanent 
worsening of such lumbar spine 
disability).  

The examiner should clearly outline the 
rationale for any opinion expressed.  If 
any requested medical opinion cannot be 
given, the examiner should state the 
reason why.

5.  After completing the requested 
actions, and any additional 
notification and/or development deemed 
warranted, readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  If any 
determination remains adverse, the 
appellant should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
to respond.

The purpose of this remand is to ensure due process and to 
further develop the claim.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate outcome 
of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



